HENRIOD, Chief Justice:
Appeal from a judgment of the district court denying a petition for mandamus, asking that, the city court judges require the county attorney or for the district court to require the former to produce 45-50 checks in its possession so that the defendants by handwriting experts might defend on preliminary examination by showing by some sort of pattern they had nothing to do with the charge of writing and endorsing the check, subject of this particular charge. Affirmed.
' One city judge granted a motion for a bill of particulars. One was furnished which defendants claim was not responsive because of lack of specificity. We think the district court did not err in disagreeing. A second city judge, before whom a motion for a moré particular bill of particulars was heard, denied it.' We also feel that the district court was right in deciding that under our statutes,arid the cases, there was not an abuse of discretion, nor a denial of due *96process by the city court as reflected in the record before us, and that the district court did not err either, in refusing to order the county attorney to do so.
McDonough, crockett, wade and CALLISTER, JJ., concur.